DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 16/649688 filed 8/31/2020.  
Claims 1-6, 10, 12, 20-29 and 32-34 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 3/23/2020 and 12/22/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the Office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 12, 20-29 and 32-34 are rejected under 103(a) as being obvious over AHLNAS ET AL. (US PG PUB 2011/0180746) and as evidence by BHATTACHARYYA ET AL. (US 4417992) in their entirety.  Hereby referred to as AHLNAS and BHATTACHARYYA. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Regarding claims 1-6, 10, 12, 20-29 and 32-34:
AHLNAS teaches in the abstract and claim 1 a method for preparing a composition with low corrosive effect and low freezing point, by mixing an ammonium cation source with a carboxyl anion source in an appropriate molar or weight ratio, either without a medium or by using an appropriate medium for obtaining liquid or water-soluble organic ammonium carboxylate of formula (1):    
[NR1R2R3R4]+n[R5(COO)n]−n,  (1),
in which R4, R2, and R3 are selected from the group comprising hydrogen, substituted and unsubstituted alkyls containing 1-6 carbon atoms, R4 is a substituted or unsubstituted alkyl containing 1-6 carbon atoms, R5 is hydrogen, a substituted or unsubstituted hydrocarbon containing 1-6 carbon atoms and n is an integral 1-6 and thereafter adding possible solvent and at the same time keeping alkali or alkali-earth metal content of the composition in a range of 0.001-30 wt-%, preferably in a range of 0.001-30 wt-% and most preferably in a range of 0.001-1.0 wt-% and halide content in a range of 0.001-1 wt-% most preferably in a range of 0.001-0.1 wt-%.  
AHLNAS further teaches in claim 32 treating wood material, controlling dust, supplementing metal cutting or oil drilling fluid, re-icing ice tracks, or esterification or etherification of material for energy production.  
AHLNAS also teaches in para [0061] fluids prepared according to the method of the invention can also be substitutes for glycol ethers. Glycol ethers are a group of solvents based on alkyl ethers of ethylene glycol. Glycol ethers are commonly used in paints. These solvents typically have high boiling point, together with the favorable solvent properties of lower molecular weight ethers. Glycol ethers can be also derived of diethylene glycol. Acetates of glycols are a similar kind of potent solvents. Overexposure to glycol ethers can cause anemia (a shortage of red blood cells), intoxication similar to the effects of alcohol, and irritation of the eyes, nose, or skin. In laboratory animals, low-level exposure to certain glycol ethers can cause birth defects and can damage a male's sperm and testicles. By binding glycol ethers, fluids according to invention can be used in many applications which require freezing point depression and at the same time also binding hazardous glycol ethers from environment. One important aspect of the freezing point depressant composition is its reuse. The reuse of freezing point depressant composition is possible especially when recovered from targets where this composition has been used as anti-icing or de- icing fluid or solution for melting ice away or preventing ice formation. This kind of application is for example anti-icing of wings, but also from other applications freezing point depressant can be recovered either in pure form or with some additional material such as dirt (for example when de-icing or anti-icing of an airstrip). By purifying and reprocessing composition, it can be reused in number of applications. Also, without purifying the composition may be reused if it is collected as substantially pure or if the reuse target is such, that it does not require using pure composition. Exemplary applications are; as in additive for metal cutting or oil drilling fluids (0.5 -30 wt-% if the oil drilling fluid is an alkali or an alkali-earth metal formiate or Ce-formiate), for controlling dust (that is dust binding, evaporation preventing, hygroscopicity control), re-icing of ice tracks, esterification or etherification of material for energy production.
AHLNAS teaches in para [0043] the freezing point depressant compositions are typically in the form of an aqueous solution or dispersion (i.e. mist / spraying) containing 0.5-100% by weight of the ammonium carboxylate of formula (1), more advantageously 5-70% by weight. The fluid solutions in water could possess many of the desired properties.
AHLNAS teaches in para [0020] the ideal freezing point depressant composition for airfield pavement deicing, aircraft deicing and anti-icing, heat storage and heat transfer, metal cutting, NOx removal and hydraulic fluid use: should be free of corrosive halides such as chlorides, should be free of alkali and alkali-earth metals such as potassium, sodium and calcium, should not form precipitates on metal surfaces, should have low toxicity, should have relatively low biological (BOD) and chemical oxygen demand (COD), should have reduced electrical conductivity, most preferably below 100 mS/cm, should be inexpensive to obtain, and naturally should be effective at low temperatures, i.e. it should have low viscosity and low freezing point, as well as high specific heat capacity and thermal conductivity.
AHLNAS does not explicitly disclose the average droplet size however this is evident by BHATTACHARYYA teachings that it is known in the art from the teaching in the abstract that dust is controlled on pulverized coal and coal particles, rock dust, clay, soil particles and other finely divided particles subject to dusting wherein droplets of the particles having a particle size not exceeding approximately one micron.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Again, BHATTACHARYYA is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771